Case 3:18-mj-01655-WIG *SEALED* Document1 Filed 10/19/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT miley
FOR THE CONNECTICUT
118 OCT 19 > 339°
IN RE; SUBPOENA ISSUED TO Case No. 3:18MJ__ (WIG)
DOMAINS BY PROXY, LLC l6S5 US DISTRICT conn
Filed Under Seal BRIDGEPORT CT

 

APPLICATION FOR ORDER COMMANDING DOMAINS BY PROXY, LLC
NOT TO NOTIFY ANY PERSON OF THE EXISTENCE OF SUBPOENA

The United States requests that the Court order DOMAINS BY PROXY, LLC not to
notify any person (including the subscribers or customers of the account(s) listed in the
subpoena) of the existence of the attached subpoena, for the period of 365 days, or until October
19, 2019, or until further order of the Court.

DOMAINS BY PROXY, LLC is a provider of an electronic communication service, as
defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. §
2711(2). Pursuant to 18 U.S.C. § 2703, the United States obtained the attached subpoena, which
requires DOMAINS BY PROXY, LLC to disclose certain records and information to the United
States. This Court has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a
provider of electronic communications service or remote computing service to whom a warrant,
subpoena, or court order is directed, for such period as the court deems appropriate, not to notify

any other person of the existence of the warrant, subpoena, or court order.” Id.

In this case, such an order would be appropriate PY
es es es 5 ee
a eS es ee
eS ee es ee ee
SS es es es
Ss ee
Case 3:18-mj-01655-WIG *SEALED* Document1 Filed 10/19/18 Page 2 of3

 

Section 2705(b) provides that when the government is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the
provider not to give notice, provided one of the five risks set forth in § 2705(b) is present. For
the reasons listed above, the government has shown that there is reason to believe that notice by
the provider would cause one of the enumerated harms. The government is proceeding here
using a subpoena under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the
government proceeds under § 2703(c) (i.e., when it is only seeking records of the provider, and
not any content of the subscriber or customer), the government is not required to provide notice
to the subscriber or customer. Thus, the government has satisfied all the conditions of § 2705(b).
WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing DOMAINS BY PROXY, LLC not to disclose the existence or content of the

NM
Case 3:18-mj-01655-WIG *SEALED* Documenti1 Filed 10/19/18 Page 3 of 3

attached subpoena, except that DOMAINS BY PROXY, LLC may disclose the attached
subpoena to an attorney for DOMAINS BY PROXY, LLC for the purpose of receiving legal
advice.

The United States further requests that the Court order that this application and any
resulting order be sealed until further order of the Court. As explained above,
ES EE eS ee
GN Accordingly, there is good cause to seal these documents because their
premature disclosure may seriously jeopardize that investigation.

Executed on October, 2018.

JOHN H. DURHAM
UNITED STATES ATTORNEY

T—~ 7
DAVID T. HUANG
ASSISTANT U.S. ATTORNEY
Federal Bar No. CT30434
157 Church Street, 25th Floor
New Haven, CT 06510
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 1 of 10

 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 2 of 10

 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 3 of 10

 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 4 of 10

 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 5 of 10

 
   
   
 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 9 of 10

 
Case 3:18-mj-01655-WIG *SEALED* Document 1-1 *SEALED* Filed 10/19/18 Page 10 of 10

 
